Roberts, J.,
delivered the opinion of the Court.
The appeal in this case is taken from a pro forma order of the Superior Court of Baltimore City, on a case stated for the opinion and order of that Coyrt, in a proceeding instituted by the appellee to obtain the writ of mandamus to compel the appellant to pay to the appellee, under a *113decree of the Circuit Court of Baltimore City, the sum of one hundred dollars for the treatment of John P. Moran, an habitual drunkard, residing in said city. The sole object of this appeal being to obtain from this Court a determination of the validity vel non of the Act of the General Assembly of Maryland, chapter 247, passed January session 1894, entitied “An Act to provide for the treatment and cure of habitual drunkards.” The Act by its first section provides that any inhabitant of this State, who is of kin to or a friend of an habitual drunkard, as defined in the fifth section of the Act, may apply by petition to the Circuit Court of the County, or the Circuit Court of Baltimore City, where such drunkard resides, for leave to send such drunkard, at the expense of the county or city, as the case may be, to an institution located in Maryland for the medical treatment of drunkenness, as said Court may designate. The first section further provides, that the petition shall be verified by the applicant and contain the name, age and condition of the habitual drunkard, and show that neither he nor his petitioning kin is financially able to incur the expense of his cure; and further, that said petition shall contain the written agreement of said drunkard to take such treatment and obey the rules of the institution to which he may be sent. The second section provides that the Court shall be satisfied of the truth of the facts stated in the petition before sending the drunkard to an institution, and that the charge for the treatment shall in no case exceed the sum of one hundred dollars ; and it then further provides, that the Court shall thereupon order the expense of such treatment be paid out of the treasury of the county or the city of Baltimore, as the case may be, in the same manner as other claims for the administration of justice are paid. The third section has no direct bearing on this subject in controversy here. The fourth section provides that the officers of the institution to which a drunkard is sent shall become sworn officers, without compensation, of the Court sending the drunkard for treatment. The fifth section defines *114a drunkard to be “ any person who has acquired the habit of using spirituous, malt or fermented liquors, cocaine, or other narcotics to such a degree as to deprive him or her of reasonable self-control.” This statement gives substantially all the material facts necessary for the purposes of this controversy.
It is contended that the Act is in conflict with the Constitution of this State, for that the Legislature has no power to compel the city of Baltimore, without its consent, to tax its citizens for the treatment of habitual drunkards at an inebriate asylum.
By the provisions of Art. 16, sec. 47 of Code, whenever by petition under oath- any person shall be alleged to be a drunkard, incapable of taking care of himself or herself, or his or her property, any Circuit Court of this State, and also the Circuit Court of Baltimore City, shall have the power, in its discretion, on such preliminary examination or inquiry as it may think proper to make ex parte, to issue a warrant to the sheriff of the county or city to arrest and bring the person so charged before such Court. Then follows the summons of a jury in a like manner with the established practice in cases of lunatic paupers, under Art. 59 of Code. Under either Article of the Code the proceeding is ex parte and the questions to be passed upon are submitted to the finding of a jury instead of the Court. These two provisions of the Code have been in force in this State for many years, and have been, especially with respect to lunatic paupers, of well-recognized service.
The law now under consideration, in so far as it relates to the liberty of the drunkard, does not require the intervention of a jury, for the reason that he voluntarily, and in advance, agrees in writing that the Court may send him to any institution in the State'for the medical treatment of drunkenness. We are very clear that the law does not in the remotest possible sense curtail any right of the drunkard. Do the provisions of the law requiring the city to pay for the medical treatment of the drunkard improperly or injuriously *115affect any right of the city of Baltimore any more than the tax which is imposed for the maintenance of Courts, civil and criminal, is found to be, as all other taxes are, an exaction for the benefit of the public good. We fail to recognize the force of this objection, especially in its application to the lunatic paupers of the State. The principle invoked has just the same force in its application to the condition of an habitual drunkard -as to a lunatic pauper. The law is general in its application and is intended alike for city and county.
The ninth section of Article eleven of the Constitution declares that it “ shall not be so construed or taken as to make the political corporation of Baltimore independent of or free from the control which the General Assembly of Maryland has over all such corporations in the State.” This Court, in the Regent's case, 9 G. & J., 397, says: “ A public corporation is one that is created for political purposes, with political powers, to be exercised for purposes connected with the public good in the administration of civil government; an instrument of the government subject to the control of the Legislature and its members, officers of the government for the administration or discharge of public duties, as in cases of cities, towns, &c.; ” And again in the same case, p, 401, it says : “ Public corporations are to be governed according to the laws of the land, and the government has the sole right, as trustee of the public interest, to inspect, regulate, control and direct the corporation, its funds and franchises.” Whilst it is not claimed that the Legislature has absolute and unlimited control over the appellant, there can be no doubt as to the power of the Legislature to require the payment by the city of a sum requisite to defray the expense of maintenance and medical treatment of habitual drunkards residing within the corporate limits and committed under the provisions of the law now under consideration. If the Legislature has authority, which we do not question, to treat habitual drunkards as a class of citizens- who are entitled to be restrained or medically cared for by placing them in institutions for. treatment, it *116would naturally follow that, in so far as the law applies to the citizens of Baltimore, the expense of the treatment of its habitual drunkards ought reasonably be borne by it. It was held, as already stated in the Regent’s case, supra, that the government “has the sole right, as trustee of the public interest, to inspect, regulate, control and direct the corporation, its funds and franchises.” It is one of the gravest conditions of the century in which we live, and of which legislators have been compelled to make observation, that the victims of;the excessive use of alcoholic stimulants, narcotics, &c., have grown to be legion, not of healthy, robust manhood, but of broken, debauched and decrepit men, against whom and for whom, as a class-, public sentiment has a right to appeal to the Legislature for protection. Lord Bacon has said, “ That all the crimes on earth do not destroy so many of the human race, nor alienate so much property as drunkenness.” Mr. Justice Harlan, delivering the opinion of Court in Mugler v. Kansas, 123 U. S. 623, says: “There is no justification for holding that the State, under the guise merely of police regulations, is here aiming to deprive the citizen, of his constitutional rights; for we cannot shut out. of view the fact, within the knowledge of all, that the public health, the public morals and the public safety may be endangered by the use of intoxicating drinks, nor the fact, established by statistics accessible to every one, that the idleness, disorder, pauperism and crime existing in the country are in some degree, at least, traceable to this evil.”
Mr. Tiedeman, in his work on the Limitations of Police Power, sec. 46, says : “ It is the policy of some States, notably New York, to establish asylums for the inebriates, where habitual drunkards are received and subjected to a course of medical treatment, which is calculated to effect a cure of the disease of drinking, as it is claimed to be.' A large part of human suffering is' the almost direct result of drunkenness, and it is certainly to the interest of society to reduce this evil as much as possible. The establishment *117and maintenance of inebriate asylums can therefore be lawfully undertaken by the State.”
(Decided March 27th, 1895.)
We think the Legislature was possessed of ample power to deal with the subject-matter of the law, and that in what they did they in no respect violated any provision of the Constitution of the State or of the United States.
There is nothing in the contention that the title to the Act violates Art. 3, sec. 29 of the Constitution, which provides that every law enacted by the General Assembly shall embrace but one subject, which shall be described in its title. The title provides for the “treatment” and cure of habitual drunkards, and it is claimed that this contains more than one subject, and that in the provisions of the Act nothing. is said about “ cure,” but reference alone is made to the “treatment” of habitual drunkards. But we think the Legislature must have been influenced by the conviction that the cure would in some instances, at least, follow the “treatmentand that cure and treatment constitute but one subject. We entertain the same view.
In respect to the writ of mandamus, we think it properly issued as the remedy appropriate under the circumstances. It follows that the order must be affirmed.

Order affirmed with costs.